            Case 1:21-cv-00532-SAG Document 89 Filed 08/11/21 Page 1 of 8


                                                                                             EXHIBIT A
                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF MARYLAND

BRYCE CARRASCO,                                       >F




          Plaintiff,                                  *

v.                                                    *             Case   No.: SAG-21-532

M&T BANK,                                             {<




          Defendant.                                  *

                                                      1.




                      AFFIDAVIT OF KATHLEEN EVANS
     IN SUPPORT OF M&T BANK'S CROSS-MOTION FOR SUMMARY JUDGMENT
     AND IN OPPOSITION TO PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT

          I, Kathleen Evans, do hereby certify that I have personal knowledge of the matters set

forth herein, and attest as follows:

           L         I am over the age of eighteen year and fully competent to testify to the facts and

matters set forth herein.

          2.        I am an Administrative Vice President, Operations Manager for   M&T Bank ("M&T")

and among other things, I oversee the Retail Loan Servicing, Banking Services and the Credit Bureau

Research Group.         I     investigate any mortgage servicing related problems that may arise, handle

elevated credit disputes for all product lines, and handle many regulatory compliance obligations for

M&T     related to required disclosures, statements, and credit reporting requirements. I have access to

and regularly review customer account information and account records including, but not limited to,

monthly account statements, correspondence from M&T relating to the servicing and maintenance             of
a customer's account.


          3.        True and accurate copies of the account statements for the M&T Visa With

Rewards Credit Card, account ending x6414 ("the Account"), as maintained by M&T in the



MT2\0000 I 8\4824-8788-7604   vI
         Case 1:21-cv-00532-SAG Document 89 Filed 08/11/21 Page 2 of 8



ordinary course are attached as Exhibits 4, 6, 10, 12, 15, l6 and 25 to the Memorandum in support

of M&T's Cross Motion for Summary Judgment and in Opposition to Plaintiff s Motion for

Summary Judgment ("M&T's Memorandum"). According to M&T's records, the monthly account

statements for the Account,were mailed to Bryce O. Carrasco at 100 Redwood St E Apt 2013,

Baltimore Maryland 21202, which is the address on record for the Account.

        4.      True and accurate copies of letters dated September 18,2020, September 25,2020,

October 16,2020, November 5,2020, November 16,2020, and December 1,2020 sent by M&T

to Mr. Carrasco are attached as Exhibits 5,7,9,             ll,   13, and 14 to M&T's Memorandum,

respectively.

        5.      M&T does not issue credit reports; rather, it is a fumisher of information to   the

CRAs.

        6.      M&T has registered with e-OSCAR to receive consumer credit history disputes.

        7.      E-OSCAR provides        M&T with an Automated Credit Dispute           Verification

("ACDV") after it received    a consumer dispute To a   CRA. The ACDV received from e-OSCAR

is an electronic message containing a dispute code. The original dispute from the consumer is not

forwarded to M&T.

        8.      Upon receipt    of an ACDV, M&T             conducts an investigation based on the

information provided to it by e-OSCAR. Upon completion of its investigation of the disputed

information, M&T reports its results to e-OSCAR. Depending on the results of the investigation,

M&T may return the ACDV to the initiating CRA verifying the accuracy of the               reported

information relating to the consumer's credit history and/or providing updated information (if any)

relating to the consumer's credit history, if applicable.




                                                  2
            Case 1:21-cv-00532-SAG Document 89 Filed 08/11/21 Page 3 of 8



        9.       M&T has no control over the          substance   of the response from a CRA to    the

consumer. Further, M&T has no control over the date upon which a CRA notifies a consumer of

the results of its investigation.

        10.      E-OSCAR does not inform M&T of the substance of the CRA's response to the

consumer or the date upon which such a response is made, and                M&T does not have any

independent knowledge of this information.

        I   1.   On December        31   , 2020, M&T received two ACDVs from e-OSCAR regarding       a


dispute by Bryce Carrasco.

                 a.      The first ACDV received on December 31, 2020 related to a dispute made to

TransUnion LLC ("TransUnion"). The ACDV was coded as "Dispute Code 1: 1 18: Disputes Current

Balance and/or Amount Past Due. Verify Current Balance or Amount Past Due" and "Dispute Code

2: 106: Disputes present/previous Account Status/Payment Rating/Account History. Verify Account

Status, Payment Rating and Account History." The         ACDV also provided the following information

reported by Mr. Carrasco: "The creditor has engaged           in intimidation tactics without properly

communicating with borrower regarding overdue payments. The creditor did not have accurate

contact information and did not contact me ever Times Disputed in Last 120 Days 0." No additional

information was provided by e-OSCAR in connection with the December 31,2020 dispute to

TransUnion. Joanna Massey, Banking Services Operations Association III-Credit Bureau Dispute,

investigated the dispute, including reviewing the account information, account status, payment

history and account servicing records for the Account. As a result of her investigation, Ms. Massey

submitted a responsive ACDV on January 5, 2021, updating certain disputed information and

verifying the accuracy of other information. A true and accurate copy of the responsive ACDV       as


maintained by M&T in the ordinary course is attached as Exhibit 17 to M&T's Memorandum. The




                                                     J
          Case 1:21-cv-00532-SAG Document 89 Filed 08/11/21 Page 4 of 8



results of Ms. Massey's investigation appear in the pink shaded boxes in the ACDV' attached as

Exhibit l7 to M&T's Memorandum.

                b.      The second ACDV received on December 31, 2020 related to a dispute made

to Experian. The ACDV was coded as "Dispute Code l: ll2:                  Consumer states inaccurate

information. Provide or confirmed complete ID and veriff all Account Information." The ACDV

also provided the fbllowing information reported by Mr. Carrasco: "THE INFORMATION

SUBMITTED BY M&T BANK WAS NOT IN GOOD FAITH AND I HAVE NOTIFIED M T OF

THS AND EXPECT THEY WILL ADDRESS THIS ERROR AS SOON AS POSSIBLE." NO

additional information was provided by e-OSCAR in connection with the December 3l , 2020

dispute   to Experian. Ajit Phulare, Contingent Worker in Banking          Services, Retail Servicing,

investigated the dispute, including reviewing the account information, account status, payment

history and account servicing records for the Account. As a result of his investigation, Mr. Phulare

submitted a responsive ACDV on January 4, 2021, updating certain account information and

veriffing the accuracy of other information. A true and accurate copy of the responsive ACDV          as

maintained by M&T in the ordinary course is attached as Exhibit l8 to M&T's Memorandum. The

results of Mr. Phulare's investigation appear in the pink shaded boxes in the ACDV attached as

Exhibit l8 to M&T's Memorandum.

          12.   On January 5,2021, M&T received two more ACDVs from e-OSCAR regarding a

dispute by Bryce Carrasco. Both disputes were made to Experian.




I You will note that a watermark that says "DRAFT" appears on the ACDVs. Because of the way the
system was set up, copies printed by M&T say "DRAFT." While the ACDVs may say "DRAFT" they are
in fact the final document submitted in response to the dispute and were submitted on the date listed on
the ACDV next to the employee name.
          Case 1:21-cv-00532-SAG Document 89 Filed 08/11/21 Page 5 of 8



                       The first ACDV received on January 5,2021 was coded as "Dispute Code

l:   112: Consumer states inaccurate information. Provide or confirmed complete   ID and verify all

Account Information." No additional information was provided by e-OSCAR in connection with

the dispute to Experian. Ms. Massey investigated the dispute, including reviewing the account

information, account status, payment history and account servicing records for the Account. As a

result of her investigation, Ms. Massey submitted a responsive ACDV on January 5, 2021,

updating certain account information and verifying the accuracy of other information. A true and

accurate copy of the responsive ACDV as maintained by M&T in the ordinary course is attached

as   Exhibit 19 to M&T's Memorandum. The results of Ms. Massey's investigation appear in the

pink shaded boxes in the ACDV attached as Exhibit 19 to M&T's Memorandum.

                b.     The second ACDV received on January 5, 2021 was coded as "Dispute

Code 2: 106: Disputes present/previous Account Status/Payment Rating/Account History. Verify

Account Status, Payment Rating and Account History." No additional information was provided

by e-OSCAR in connection with the January 5,2021dispute to Experian. Lolita Kellam, Banking

Services Operations Associate    II, Credit Bureau   Dispute, investigated the dispute, including

reviewing the account information, account status, payment history and account servicing records

for the Account. As a result of her investigation, Ms. Kellam submitted a responsive ACDV on

January   6, 2021, verifying the accuracy of the disputed information and updating           other

information. A true and accurate copy of the responsive ACDV as maintained by M&T in the

ordinary course is attached as Exhibit 20 to M&T's Memorandum. The results of Ms. Kellam's

investigation appear in the pink shaded boxes in the ACDV attached as Exhibit 20 to M&T's

Memorandum.




                                                5
         Case 1:21-cv-00532-SAG Document 89 Filed 08/11/21 Page 6 of 8



        13.    On January 7,2021, M&T received another ACDV from e-OSCAR regarding a

dispute by Bryce Carrasco made to Experian. The ACDV was coded as "Dispute Code           l: ll2:
Consumer states inaccurate information. Provide or confirmed complete ID and verify all Account

Information." No additional information was provided by e-OSCAR in connection with the

January 7, 2021 dispute to Experian. Shivanand Patil, Contingent Worker in Banking Services,

Retail Servicing, investigated the dispute, including reviewing the account information, account

status, payment history and account servicing records      for the Account. As a result of    her

investigation, Ms. Patil submitted a responsive ACDV on January 13, 2021, updating Mr.

Carrasco's name with his middle initial and his address and telephone number with the information

on record with M&T, updating certain account information and verifying the accuracy of other

information. A true and accurate copy of the responsive ACDV as maintained by M&T in the

ordinary course is attached as Exhibit 21 to M&T's Memorandum. The results of Ms. Patil 's

investigation appear in the pink shaded boxes in the ACDV attached as Exhibit 21 to M&T's

Memorandum.

       14.     On February 9,2021, M&T received yet another ACDV from e-OSCAR regarding

a dispute by Bryce Carrasco made to Experian. The ACDV was coded as "Dispute Code 1:         ll2:
Consumer states inaccurate information. Provide or confirmed complete ID and verify all Account

Information." No additional information was provided by e-OSCAR in connection with the February

9,2021 dispute to Experian. Mr. Phulare investigated the dispute, including reviewing the account

information, account status, payment history and account servicing records for the Account. As a

result of his investigation, Mr. Phulare submitted a responsive ACDV on February lO, 2021,

verifying the accuracy of the disputed information and updating other account information. A true

and accurate copy of the responsive ACDV as maintained by M&T in the ordinary course is




                                               6
         Case 1:21-cv-00532-SAG Document 89 Filed 08/11/21 Page 7 of 8



attached as Exhibit   22toM&T's Memorandum. The results of Mr. Phulare's investigation appear

in the pink shaded boxes in the ACDV attached as Exhibit 22 toM&T's Memorandum.

        15.     On February 20,2021, M&T received a ACDV from e-OSCAR regarding a dispute

by Bryce Carrasco with Equifax. The ACDV was coded as "Dispute Code                l:   106: Disputes

present/previous Account Status/Payment Rating/Account History.           Verify Account Status,

Payment Rating and Account History." The ACDV also provided the following information

reported by Mr. Carrasco: "CONSUMER STATES THAT HE WAS NEVER LATE ON HIS

PAYMENT AND THERE IS NO BILLS THAT WAS SENT TO HIM AND WANTED TO HAVE

THE LATE PAYMWENT REMOVE." No additional information was provided by e-OSCAR in

connection with the February 20,2021 dispute to Equifax. Angie Townsend, Banking Services

Operations Associate V, Retail Servicing Escalations, investigated the dispute, including reviewing

the account information, account status, payment history and account servicing records for the

Account. As a result of her investigation, Ms. Townsend confirmed that M&T mailed account

statements to Mr. Carrasco to the address on record associated with account number ending       x64I4

and submitted a responsive ACDV on February 25 2021,      veriffing the accuracy of the information

as of the date reported.   A true and accurate copy of the responsive ACDV   as maintained by   M&T

in the ordinary course is attached as Exhibit 23 to M&T's Memorandum.

        16.    On February 23,2021, M&T received another ACDV from e-OSCAR regarding a

dispute by Bryce Carrasco made to Experian. The ACDV was coded as "Dispute Code               l: ll2:
Consumer states inaccurate information. Provide or confirmed complete ID and verify all Account

Information." No additional information was provided by e-OSCAR in connection with the February

23,2021 dispute to Experian. Mr. Phulare investigated the dispute, including reviewing the




                                                 7
       Case 1:21-cv-00532-SAG Document 89 Filed 08/11/21 Page 8 of 8




the account information, account status, payment history and account servicing records for the

Account. As   a result   of his investigation, Mr. Phulare submitted a responsive ACDV on February

23,2021, updating Mr. Carrasco's name with his middle initial and his address and telephone

number with the information on record with M&T, updating certain account information and

verifying the accuracy of other information. A true and accurate copy of the responsive ACDV    as


maintained by   M&T in the ordinary course   is attached as Exhibit 24 toll4&T 's Memorandum. The

results of Mr. Phulare's investigation appear in the pink shaded boxes in the ACDV attached     as


Exhibit 24 toM&T 's Memorandum.

    I SOLEMNLY AFFIRM UNDER THE PENALTIES OF PERJURY THAT THE
CONTENTS OF THIS AFFTDAVIT ARE TRU



                                               Kathleen Evans, Adminishative Vice President,
                                               Operations Manager




                                                  8
